BUTTS, Justice,
dissenting.
If the majority views as advocated here on transfer of cases in a divorce action are permitted to stand, they will alter the application of the Texas Family Code statutes remarkably. The prevailing statutes and case law mandate that the court having jurisdiction of the pending divorce action will also hear all matters affecting the parent-child relationship. When the divorce action is pending in one county, the transfer provisions regarding conservatorship and support do not apply to split off that portion of the case under the circumstances presented in the present case. Therefore, I dissent to the conflict this decision creates with the present Texas law.
Alice Serenil filed an original petition for divorce in Bexar County. However,' her husband, Jesse J. Serenil, Jr., actually obtained the divorce several months later in September, 1978. To that end Alice signed a waiver of appearance. This means that Jesse (relator now) filed a cross-petition, appeared in court in person, and secured the divorce which resulted in a Decree of Divorce, approved by him and his attorney and also by Alice and her attorney. Alice did not appear in person. The divorce court found that it had jurisdiction of all the parties and subject matter. That judgment granting the divorce, which relator presented to the court, spelled out conser-vatorship and child support provisions governing the parties’ child. It is those provisions and that consent judgment obtained by relator himself which he now collaterally attacks as void.
TRANSFER ORDER
If the parties are parents of a child, as defined by section 11.01 of the Family Code, and the child is not under the continuing jurisdiction of any other court under section 11.05, the suit for divorce, annulment, or to declare the marriage void, must include a suit affecting the parent-child relationship under subtitle A, Title 2, of the Code. TEX.FAM.CODE ANN. *75§ 3.55(b) (Vernon 1975). In re Allen, 593 S.W.2d 133, 136 (Tex.Civ.App. — Amarillo 1979, no writ).1
A suit for divorce in a district court having jurisdiction (i.e. all necessary residence requirements are met) acquires dominant jurisdiction of the entire controversy, even if a suit affecting the parent-child relationship has been previously filed in another county. Section 3.55(c), (d); In re Allen 593 S.W.2d at 137. Moreover, section 11.06(c) confirms that the divorce court is the court with dominant jurisdiction.
In July, 1978, the district court of Bexar County signed an order purporting to transfer the suit affecting the parent-child relationship (SAPCR). This was attempted under the statutory provisions of Title 2, section 11.06(g). There is no provision now, nor was there one at that time, which permits such a transfer under the facts of this case. The divorce suit is dominant, and it is mandatory that the SAPCR be joined in the same court with the divorce. See, In re Allen, supra. Section 3.55(c), (d).
The conclusion is that the purported transfer order was void. A court’s jurisdiction contains two elements: (1) jurisdiction of the subject matter and (2) jurisdiction of the person. Ex parte Bowers, 671 S.W.2d 931, 935 (Tex.App. — Amarillo 1984, no writ). The first element is established by operation of law through the constitutional and statutory provisions that enumerate the kinds of cases the court can entertain. Id. The first element was absent in the present case. The district court had no power to issue the transfer order under section 11.06. Its jurisdiction to do so was never invoked since the divorce suit was still pending in Bexar County. § 3.55(c), (d). There had been no dissolution of the marriage, and this court continued as the dominant court for all purposes. Moreover, there had been no other suit filed in Harris County. Therefore, the district court of Bexar County lacked jurisdiction to take away the portion affecting the parent-child relationship and transfer it to Harris county. That purported order of transfer was a void order. It was treated as void and ignored by the parties, particularly the relator, when relator obtained his divorce.
It is now axiomatic that under the facts in this case a Title 2 suit (SAPCR) must be joined and determined along with a pending Title 1 suit of dissolution of marriage. Since no other divorce suit had been filed in Harris County, and a court in Harris County was not the court of continuing jurisdiction, the purported transfer order was void and of no force and effect.
THE DIVORCE JUDGMENT
The district court subsequently granting the divorce found that it had jurisdiction of the parties and subject matter and proceeded to grant relief on relator’s cross-action. The judgment provided that relator would pay child support for his child. Relator now collaterally attacks his own judgment.2
Since the relator was cross-petitioner, appearing in court and obtaining the divorce, as well as submitting the written decree and expressly agreeing to be bound by its terms, he cannot now be permitted to avoid the force of the divorce decree to benefit himself. Relator has used the privileges conferred by the judgment and now would declare it void. He secured the divorce, remarried, and is now estopped to assail the validity of the judgment. See, Biggs v. Biggs, 553 S.W.2d 207, 209 (Tex.Civ.App.— Houston [14th Dist.] 1977, writ dism’d). A divorce judgment that is valid on its face, and that was not appealed from, cannot be set aside in a subsequent suit by collateral *76attack. Marks v. Marks, 470 S.W.2d 83, 86 (Tex.Civ.App. — Tyler 1971, writ ref’d n.r. e.). The divorce judgment in this case is regular and valid on its face. Relator cannot now collaterally attack its validity.
To accept the theory of the majority would, in effect, cause the “tail to wag the dog.” The purported order, void ab initio, was never seriously a part of the divorce action. It was ignored until relator seized upon it as a means of impermissible collateral attack on the judgment, therefore, I respectfully dissent to the majority interpretation of the Family Code statutes, sections 3.55(c), (d) and 11.06(c). This interpretation would condone and uphold such an attack and thereby create conflict with Texas law.

. The majority opinion rejects the mandates of section 3.55(c) and (d), which clearly spell out that the court in which the divorce action is filed is the court of dominant jurisdiction and that a SAPCR must be heard with that dominant pending suit of dissolution of marriage.


. Relator contends: "That on July 13, 1978, this case was transferred to Houston, Texas and the divorce decree purporting to set child support dated September 19, 1978 entered by the 150th District Court of Bexar [sic] is thus void as the Court did not have jurisdiction of the case or the parties.” Relator argues that a Title 2 transfer of SAPCR could transfer an entire divorce action. The majority opinion appears to agree with this theory.